internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-111584-01 cc psi b5 date date legend taxpayer state a city b company c city d boulevard e street f commission g line h job i area j dollar_figurea b dollar_figurec d e f this letter responds to your authorized representative’s letter dated date requesting a letter_ruling concerning whether the payment received by taxpayer for the relocation of a underground gas transmission line is a nonshareholder contribution_to_capital excludable from income under sec_118 of the internal_revenue_code taxpayer represents that the facts are as follows plr-111584-01 facts taxpayer is an investor-owned public_utility incorporated in state a taxpayer is a natural_gas transmission and distribution public_utility serving residential commercial industrial electrical utility generation and wholesale customers in the southern and central parts of state a taxpayer is subject_to the regulation of commission g taxpayer is a wholly-owned subsidiary of company c a company incorporated in state a with whom it files a consolidated_return on a calendar_year basis using the accrual_method of accounting taxpayer is under the audit jurisdiction of the area director of city b city d is constructing a bus transfer station facility for the patrons of the ten transit routes serving the entire area j the facility is located in city d on boulevard e west of street f the facility will provide bus-to-bus transfers by allowing several buses to converge on the location at one time it is expected that the facility will reduce travel time by an estimated average of fifteen minutes for cross-town trips and will allow for an annual reduction of more than big_number bus miles city d is the owner of the real_property on which the bus transfer facility will be located and it will own the facility upon its completion the development of the line transfer facility in city d will require the relocation of a national gas pipeline approximately f feet from the bus transfer facility the gas line is an intrastate transmission pipeline and referred to by taxpayer as line h the relocation is referred to by taxpayer as job i the gas line is a high pressure conduit pipeline that transports gas from one substation to another city d has determined that the gas line must be relocated off of the project site for safety reasons the relocation is not a condition for service from the gas line to city d by taxpayer no customers are served from this line accordingly the gas line will not supply natural_gas to the facility nor will city d derive any benefit or be favored in any way as a result of this relocation city d has been requested to reimburse taxpayer for the cost to relocate the gas line including any_tax imposed pursuant to sec_118 the contract for the relocation provides that city d will pay taxpayer an estimated total of dollar_figurea for the relocation as part of the aforementioned cost for moving the gas line taxpayer has assessed the city a b contribution_in_aid_of_construction ciac tax gross-up of dollar_figurec taxpayer is requiring city d to pay the full amount of the relocation including the ciac in advance and construction is scheduled to begin in d and be completed in e commission g does not allow taxpayer to add amounts received from city d in taxpayer’s rate base for rate-making purposes rather the cost is treated as income as a result taxpayer will not earn a return on the funds it receives from city d to relocate the line plr-111584-01 taxpayer also represents that the relocated gas line remain a permanent part of taxpayer’s working_capital structure the payment by city d to taxpayer is not compensation_for services the payment is a bargained for exchange for the relocation project the payment will result in new equipment as part of taxpayer’s natural_gas transmission system commensurate with the amount of funds paid_by city d and the relocated gas line will continue to be used by taxpayer in the course of its business to produce income rulings requested taxpayer requests the internal_revenue_service to rule that the payment received by taxpayer for the relocation of the gas line is a non-shareholder contribution_to_capital under sec_118 and is not taxable ciac under sec_118 law and analysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case or a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution to the capital of taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83rd cong 2d sess in general the amendment made by of the act to sec_118 was plr-111584-01 intended to require a regulated_public_utility to include in income the value of any ciac made to encourage the provision of services by the utility to a customer as a result under the act all ciacs even those received by a regulated_public_utility such as taxpayer are includable in the gross_income of the receiving corporation the house ways_and_means_committee report house report states that property including money is a ciac rather than a contribution_to_capital if it is contributed to provide or encourage the provision of services to or for the benefit of the person making the contribution h_r rep no 99th cong 1st sess vol c b a utility is considered as having received property to encourage the provision of services if any one of the following conditions is met the receipt of the property is a prerequisite to the provision of the services the receipt of the property results in the provision of services earlier than would have been the case had the property not been received or the receipt of the property otherwise causes the transferor to be favored in any way the house report also states that the repeal of the special exclusion does not affect transfers of property that are not made for the provision of services including situations where it is clearly shown that the benefit of the public as a whole was the primary motivating factor in the transfers h_r rep no 99th cong 1st sess vol c b notice_87_82 1987_2_cb_389 provides additional guidance on the treatment of ciacs notice_87_82 follows the language from the house report and states that a payment received by a utility that does not reasonably relate to the provision of services by the utility or for the benefit of the person making the payment but rather relates to the benefit of the public at large is not a ciac in notice_87_82 an example of a payment benefitting the public at large is a relocation payment received by a utility under a government program to place utility lines underground in that situation the relocation is undertaken for either reasons of community aesthetics or in the interest of public safety and does not directly benefit particular customers of the utility in 339_us_583 1950_1_cb_38 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital u s pincite c b pincite in 412_us_401 the court articulated five characteristics of a nonshareholder contribution_to_capital first the payment must become a permanent part of the transferee’s working_capital structure second if may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must plr-111584-01 be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect in the present case city d has determined that the gas line must be relocated off the project site for purposes of public safety prior to commencement of construction it is clear the relocation of gas lines running through the project site will promote public safety accordingly we conclude that the payment to taxpayer for the relocation falls within the public benefit exception described in the house report and notice_87_82 and will not be treated as ciac under sec_118 furthermore the payment to taxpayer meets the five characteristics of a nonshareholder contribution_to_capital stated in united_states v chicago burlington quincy railroad co based solely on the foregoing analysis and the representations made by taxpayer we rule as follows the payment received by taxpayer for the relocation of the gas line is not a ciac under sec_118 and qualifies as a nonshareholder contribution to the capital of taxpayer under sec_118 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations in accordance with the power_of_attorney filed with this request we are sending copies of this letter_ruling to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
